 



Exhibit 10.5
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of                                         , by and between PIER
1 IMPORTS, INC., a Delaware corporation (the “Company”), and
                                         (the “Grantee”).
     WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan (the “Plan”), the Committee that administers the Plan has the
authority to grant Awards under the Plan to employees of the Company; and
     WHEREAS, the Committee has determined that the Grantee be granted a
Restricted Stock Award under the Plan for the number of shares and upon the
terms set forth below;
     NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
     1. Grant of Award. The Grantee is hereby granted a Restricted Stock Award
under the Plan (this “Award”), subject to the terms and conditions hereinafter
set forth, with respect to                      restricted shares of Common
Stock. Restricted shares of Common Stock covered by this Award shall be
represented by a stock certificate registered in the Grantee’s name, or
designated for the Grantee on the records of the Company’s transfer agent. Each
stock certificate issued shall bear the following or a similar legend:
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Pier 1 Imports, Inc. A copy of such plan and agreement is
on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth,
Texas 76102.”
Any Common Stock certificates evidencing such shares shall be held in custody by
the Company or, if specified by the Committee, with a third party custodian or
trustee, until the restrictions thereon shall have lapsed, and, as a condition
of this Award, the Grantee shall deliver a stock power, duly endorsed in blank,
relating to the restricted shares of Common Stock covered by this Award.
     2. Transfer Restrictions. Except as expressly provided herein, this Award
and the restricted shares of Common Stock issued with respect to this Award are
non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.
     3. Restrictions. The restrictions on the shares of Common Stock covered by
this Award shall lapse and such shares shall fully vest on the date of filing of
the Company’s annual report on Form 10-K with the Securities and Exchange
Commission (the “SEC”) for the fiscal year ending February 28, 2009 provided
that (i) the cumulative earnings before interest, taxes, depreciation and

 



--------------------------------------------------------------------------------



 



amortization, from all domestic and international operations, but not including
discontinued operations nor unusual or non-recurring items, each and all as
determined by the Committee, or a subcommittee of such Committee, for the
Company’s three (3) fiscal years commencing on February 26, 2006 and ending on
February 28, 2009, equals or exceeds three hundred thirty-one million dollars
($331,000,000.00) (the “EBITDA Performance Measure”), and (ii) the Grantee is
employed by the Company or an Affiliate as of such date. Upon termination of
employment of the Grantee with the Company or any Affiliate of the Company (or
the successor of any such company) for any reason, the Grantee shall forfeit all
rights in the shares of Common Stock covered by this Award as to which the
restrictions thereon shall not have lapsed, and the ownership of such shares
shall immediately vest in the Company. For purposes of this Award, no
termination of Grantee’s employment shall occur as a result of the transfer of
Grantee between the Company and any Affiliate or as a result of the transfer of
the Grantee between two Affiliates. The cessation of a relationship between the
Company and an Affiliate with which the Grantee is employed whereby such company
is no longer an Affiliate shall constitute a termination of employment of the
Grantee.
     4. Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Common Stock covered by this Award, the
Grantee shall have the right to vote such shares and to receive any cash
dividends paid with respect to such shares. Any dividend or distribution payable
with respect to restricted shares of Common Stock covered by this Award that
shall be paid in shares of Common Stock shall be subject to the same
restrictions provided for herein. Any dividend or distribution (other than cash
or Common Stock) payable on shares of the restricted shares of Common Stock
covered by this Award, and any consideration receivable for or in conversion of
or exchange for the restricted shares of Common Stock covered by this Award,
unless otherwise determined by the Committee, shall be subject to the terms and
conditions of this Restricted Stock Award Agreement or with such modifications
thereof as the Committee may provide in its absolute discretion.
     5. Distribution Following End of Restrictions. Upon attainment of the
EBITDA Performance Measure and the expiration of the restrictions provided in
Section 3 hereof as to the restricted shares of Common Stock covered by this
Award, the Company will cause a certificate evidencing such amount of Common
Stock to be delivered to the Grantee (or in the case of his death after such
events cause such certificate to be delivered to his or her legal
representative, beneficiary or heir) free of the legend regarding
transferability; provided, however, that the Company shall not be obligated to
issue any fractional shares of Common Stock. If the EBITDA Performance Measure
is not attained as provided in Section 3 hereof, then ownership of all shares of
Common Stock covered by this Award shall vest in the Company on the date of
filing of the Company’s annual report on Form 10-K with the SEC for the fiscal
year ending February 28, 2009.
     6. Tax Withholding. The obligation of the Company to deliver any
certificate to the Grantee pursuant to Section 5 hereof shall be subject to the
receipt by the Company from the Grantee of any minimum withholding taxes
required as a result of the grant of the Award or lapsing of restrictions
thereon. The Grantee may satisfy all or part of such withholding tax requirement
by electing to require the Company to purchase that number of unrestricted
shares of Common Stock designated by the Grantee at a price equal to the Fair
Market Value on the date of lapse of the restrictions or, if the Common Stock
did not trade on such day, on the first preceding day on which

-2-



--------------------------------------------------------------------------------



 



trading occurred. The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any tax so
required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax. Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee. In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
     7. Securities Laws Requirements. The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
registered; and (b) the Company has complied with applicable federal and state
securities laws. The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
him under this Award are being acquired for investment and not with a view to
the sale or distribution thereof.
     8. Incorporation of Plan Provisions. This Restricted Stock Award Agreement
is made pursuant to the Plan and is subject to all of the terms and provisions
of the Plan as if the same were fully set forth herein, and receipt of a copy of
the Plan is hereby acknowledged. Capitalized terms not otherwise defined herein
shall have the same meanings set forth for such terms in the Plan.
     9. Miscellaneous. This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee. No contract or right of employment shall be implied
by this Agreement, nor shall this Agreement interfere with or restrict in any
way the rights of the Grantee’s employer to discharge the Grantee at any time
for any reason whatsoever, with or without cause.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Award Agreement here on the date first above written.

                      COMPANY:       GRANTEE:        
 
                    Pier 1 Imports, Inc.                
 
                   
By:
                                     
 
                   
 
          Soc. Sec. #        
 
             
 
   
 
                   
 
          Address:          
 
             
 
   
 
             
 
   
 
             
 
   
 
                   
 
          Email:        
 
             
 
   

-4-